Citation Nr: 9901190	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



REMAND

The veteran served on active duty from September 1967 to 
September 1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in July 1995.  That decision denied the veterans 
claims of entitlement to service connection for right foot 
osteomyelitis or fistula as secondary to the veteran's 
service-connected diabetes mellitus.  It also denied the 
veterans claim of entitlement to an increased rating for 
diabetes mellitus.  The denials of service connection and 
ratings assigned were duly appealed.

In a rating decision dated in August 1997, the Phoenix RO 
granted service connection for a right foot disability, 
classified as Charcots foot, and assigned a 20 percent 
disability rating for that disability.  The veteran did not 
note disagreement with the assignment of the rating or the 
effective date of service connection for his right foot 
disability.  Therefore, the issues of the propriety of the 
rating or of the effective date of service connection for the 
right foot disability granted in the August 1997 rating 
decision are not currently before the Board of Veterans 
Appeals (Board).  Grantham v. Brown, 114 F .3d 1156 (1997).

In a March 1998 rating decision the RO confirmed the 20 
percent evaluation for Charcots foot.  In October 1998, the 
veterans representative argued that the veteran was entitled 
to an increased rating for the right Charcots foot.  The RO 
has not issued a statement of the case in response to the 
notice of disagreement.  This issue must be remanded to the 
RO for the issuance of a statement of the case and an 
opportunity for the veteran to complete his appeal by 
submitting a substantive appeal.  38 U.S.C.A. § 7105; see 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process); 
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998); 38 C.F.R. 
§ 20.200 (1998).

In a statements received in May 1998, the veteran reported 
that he had begun renal dialysis, that he was requesting an 
increase in my rating, and was specifically requesting an 
increased evaluation for diabetic retinopathy.  In a deferred 
rating decision dated in August 1998, the issues were listed 
as claims for service connection for peripheral neuropathy of 
the upper extremities, diabetic retinopathy (although it 
appears that service connection has previously been 
established for this disability), and renal dialysis.  The 
Board does not have jurisdiction over any of these issues.  
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement).

In the August 1997 rating decision, the veteran was awarded a 
20 percent disability rating for the diabetes mellitus.  
Where a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that during the course of the appeal, the 
rating criteria for evaluating diseases of endocrine system 
including diabetes mellitus changed effective June 6, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Thus, the veteran's diabetes mellitus must 
be evaluated under both the old and new criteria to determine 
which version is most favorable to the veteran.

Under the old rating criteria, the veteran would be entitled 
to a higher rating for diabetes mellitus it were moderately 
severe, requiring a large insulin dosage, restricted diet, 
and careful regulation of activities.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1996).  Under the new criteria, an 
increased evaluation would be available if the disability 
required insulin, restricted diet, and regulation of 
activities. 38 C.F.R. § 4.119, Diagnostic Code 7913 (1998).  
The veteran has been afforded recent VA examinations to 
evaluate his diabetes mellitus.  These examinations, however, 
have not contained information as to whether the veteran has 
restrictions of diet or activity attributable to diabetes, as 
opposed to other coexisting conditions.  VA regulations 
provide that where diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes. 38 C.F.R. § 4.2 (1998); see 38 C.F.R. § 19.9 
(1998). Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
mellitus since November 1997.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
examination to evaluate the current 
severity of diabetes mellitus.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should report 
whether the veteran is taking insulin, 
and if taking insulin, whether the dosage 
is considered large.  The examiner should 
also note any restrictions of the 
veterans activities or diet necessitated 
by diabetes mellitus.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should readjudicate the claim 
for an increased rating for diabetes 
mellitus in accordance with Karnas and 
with consideration of the old and new 
criteria of Diagnostic Code 7913.  The RO 
should determine the rating for that 
disability most favorable to the veteran 
with consideration given to the effective 
date of the change in regulations.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

5.  The RO should also issue a statement 
of the case as to the issue of 
entitlement to an increased rating for 
right Charcots foot, and inform the 
veteran and his representative of the 
need to submit a substantive appeal in 
order to perfect an appeal as to that 
issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration of those issues for which a valid substantive 
appeal has been submitted.  The veteran need take no action 
until he is further informed. While this case is in remand 
status, the veteran is free to submit additional evidence and 
argument on the questions at issue. See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 2 -
